Case 1:17-cv-01657-SAG Document 123-27 Filed 04/09/21 Page 1 of 3

EXHIBIT 25
Case 1:17-cv-01657-SAG Document 123-27 Filed 04/09/21 Page 2 of 3
From: Hall, Nora E. <Nora.Hall2@baltimorecity.gov>
Sent: Thursday, April 23, 2015 1:08 PM EDT
To: Avery, Denise <Denise.Avery2@baltimorecity.gov>; Ellis, Sandra E. <Sandra.Ellis2@baltimorecity.gov>; Hetterich,
Robert <Robert.Hetterich2@baltimorecity.gov>; Ross-Privette, Shawnta <Shawnta.Ross-Privette@baltimorecity.gov>;
Ruffin, Deborah <Deborah.Ruffin2@baltimorecity.gov>; Williams, Larry <Larry.Williams2@baltimorecity.gov>; Wilson, Kim
<Kim.Wilson2@baltimorecity.gov>
CC: Gordon, Renee <Renee.Gordon@baltimorecity.gov>
Subject: Emergency Preparation-Protests

To all EDS

As all of you are aware, we are facing daily Protest and uncertainty within our city.

With that in mind, hold your staffing numbers over the weekend, restricting any additional approved
leave.

Schedule 1 to 2 additional dispatchers overtime, for standby, in the event we need to take control of a channel to
assist.

We have been authorized and encouraged to do so by the city.

Additionally, do the same for the weekend May 1-May 3. We reassess for Monday-Thursday of next week and
advise as soon as possible.

While we all pray these protest will continue peaceful, we need to be prepared to handle the volume, so our
dispatchers are not overwhelmed.

Standby dispatchers can assist the floor and supervision with relief of CW and INFO until it is deemed necessary to
physically be assigned to a Detail Channel.
Case 1:17-cv-01657-SAG Document 123-27 Filed 04/09/21 Page 3 of 3
From: Gordon, Renee <Renee.Gordon@baltimorecity.gov>
Sent: Thursday, April 23, 2015 4:04 PM EDT
To: Mullen, Jerome <Jerome.Mullen@baltimorecity.gov>
Subject: Staffing strategy

This is added to the 911 report as appendix A. I spent time with the Labor Commissioner today securing parking
throughout the protest and talking with the union in regards what employees should expect.

IMMEDIATE:

e 911 Operators will be staffed up to 22 Operators plus 2 supervisors on Friday and Saturday from 2pm to 10 pm and

18 plus 2 supervisors from 10pm to Gam until further notice. This is in response to the Protest and until our hiring
goals are met.

e 911 supervisors will send current numbers on the shift report at the end of every shift. This report will be sent daily to

MOIT leadership. It will include the estimated number of employees expected.

 

 

 

 

 

 

 

 

 

 

 

Friday April 24 2X10 Saturday April 25 2X10
Expected number of 18 plus 2 supervisors 17 plus 1 supervisor
Operators
Number of employees 4 5 plus a supervisor
needed
Expected number of Friday April 24 10X6 Saturday April 25 10X6
Operators
Number of employees 15 plus 1 supervisor 14 plus 2 supervisors
needed
3 plus 1 supervisor 4

 

* Parking has been arranged at the water street garage until the end of the protest. 40 to 50 access cards will be
managed and issued to employees and must be turned back in after the situation is under control.

* Lisa has agree to keep 311 open on Friday and Saturday nights unti] 12pm
e Operators and Dispatchers are advised to bring food until arrangements are made

LONG TERM:

* Two employees that were in dispatch training have requested to return to 911. The ECC and HR (Shiria and
Shannon) have expedited the process and the two employees have returned to the 911 status and are currently in
training. They are included in the Saturday overtime staffing

e MOIT will advertise the position shortly and HR, Lisa and I will quickly vet applications and select candidates for
interviews.

® We are working on taking calls simultaneously at the ACC to maximize the number of call takes on duty during the
busiest hours

® Training has been revised to include 80 hours of classroom and the Communications Training Officer (CTO) program

that will move new hires on the floor sooner and give them on the job training with a certified CTO.
® I've met with the Labor Commissioner and CUB and we will be locking at moving to the new schedule in late May.

Thank you,

Renee M. Gordon, RPL, ENP
PSAP Director ,

911 and Emergency Communications

City of Baltimore

Mayor’s Office of Information Technology

601 €. Fayette St Suite 422

Baltimore, Maryland 21202
443-984-4085
